EXHIBIT 10.69
 
SUBSCRIPTION AGREEMENT


Dated as of February 27, 2015


Subscriber Information
 
Name:________________________________________________________
Address:______________________________________________________
 
 
 
Email: ____________________________________
 
Total Investment
 
$  _________________________
 
 



Communication Intelligence Corporation
c/o SG Phoenix LLC, as Administrative Agent
110 East 59th Street, Suite 1901
New York, NY 10022


Re:Series D-1 Preferred Stock Purchase


Ladies and Gentlemen:


Reference is hereby made to (i) the confidential term sheet (the "Term Sheet"),
dated as of February 27, 2015, of Communication Intelligence Corporation, a
Delaware corporation (the "Company"), attached hereto as Exhibit A; (ii) the
Company's Annual Report on Form 10-K for the year ended December 31, 2013; (iii)
the Company's Quarterly Reports on Form 10-Q for the three months ended March
31, June 30, and September 30, 2014; and (iv) the Company's most recent
Definitive Proxy Statement on Schedule 14A, filed with the SEC on November 12,
2014.


Pursuant to the Term Sheet and to subscription agreements in the form of this
agreement (each a "Subscription Agreement," and, collectively, the "Subscription
Agreements"), the Company proposes to issue to accredited investors up to (a)
3,000,000 shares (the "Shares"), of the Company's Series D-1 Convertible
Preferred Stock (the "Series D-1 Preferred Stock"), at a purchase price of $1.00
per Share and (b) warrants to purchase shares of Common Stock, as described in
greater detail below (each, a "Warrant"), the form of which is attached hereto
as Exhibit B (the "Offering").


As described in greater detail below, new investors, including the undersigned
(each an "Investor," and collectively, the "Investors") at an initial closing
(the "Initial Closing") or at additional closings thereafter, as the case may be
(including the Initial Closing, each a "Closing"), will subscribe for the Shares
to be purchased by them, which shares are convertible into shares of the
Company's common stock, $0.01 par value per share ("Common Stock"), at a
conversion price equal to $0.0225 per share (subject to adjustment) The Company
may conduct additional
 
 

--------------------------------------------------------------------------------

EXHIBIT 10.69
 
Closings until the earlier of (i) a maximum of $3 million has been received or
(ii) March 20, 2015 (subject to extension by Company without notice).


Each Investor will be entitled to receive a Warrant exercisable for an amount of
shares of Common Stock determined by dividing such Investor's Total Amount of
Investment (as defined below) by $0.0225, by dividing the quotient into two and
rounding such result down to the nearest integer.


1.            Subscription.  The undersigned hereby executes and delivers this
Subscription Agreement and subscribes for and agrees to purchase Shares of
Series D-1 Preferred Stock at a price of $1.00 for each Share, for an aggregate
amount $____________ (the "Total Amount of Investment").  The Total Amount of
Investment should be remitted to SG Phoenix LLC, as administrative agent ("SG
Phoenix" or the "Administrative Agent"), upon execution and delivery of this
Subscription Agreement.  The Total Amount of Investment is payable either by
check made out to "CIC Series D Escrow" or by wire transfer using the following
instructions:


Citibank N.A. (New York, NY)
Attn.: Brian Fontanella (Citi Private Bank)
ABA# 021000089
Account Name: CIC SERIES D ESCROW
Account # 4971737775


2.            Subscription Instruments.  The undersigned is delivering to the
Company a copy of this Subscription Agreement duly completed and executed by the
undersigned.


3.            Conditions to Closings.


(a)Conditions of Investors' Obligations at Closing.  The obligations of each
Investor under this Subscription Agreement are subject to the fulfillment, on or
prior to the date of a Closing, of each of the following conditions, any of
which may be waived in whole or in part by the Administrative Agent in its sole
and absolute discretion:


(i)Performance.  The Company shall have performed and complied in all material
respects with all agreements, obligations and conditions contained in this
Subscription Agreement that are required to be performed or complied with by it
with respect to a Closing on or prior to the date of a Closing.


 (ii)No Material Adverse Change.  No material adverse change with respect to the
Company's business, properties, prospects or condition (financial or otherwise)
shall have occurred between September 30, 2014, and the date of a Closing.


(iii)Consents and Waivers. The Company shall have obtained all consents or
waivers necessary to execute and perform its obligations under this Subscription
Agreement with respect to the lawful sale and issuance of the Shares on or prior
to the date of a Closing.



--------------------------------------------------------------------------------

EXHIBIT 10.69
 
(iv)Governmental Approvals.  Except for the notices required or permitted to be
filed after the date of a Closing pursuant to applicable federal and state
securities laws, the Company shall have obtained all governmental approvals
required in connection with the lawful sale and issuance of the Series D-1
Preferred Stock at a Closing.


(v)Secretary's Certificate.  On or prior to the date of a Closing, the Company
shall have delivered to the Administrative Agent, on behalf of the Investors, a
certificate executed by the Secretary of the Company dated as of the date of
such Closing certifying with respect to (A) a copy of the Company's Certificate
of Incorporation and its Bylaws in effect on such date and that the Company is
not in violation of or default under any provision of its Certificate of
Incorporation or Bylaws as of and on the date of such Closing and (B) Board
resolutions of the Company authorizing the lawful sale and issuance of the
Series D-1 Preferred Stock.


(b)Conditions to Obligations of the Company.  The Company's obligation to issue
and sell the Shares at Closing is subject to the fulfillment, to the Company's
reasonable satisfaction, on or prior to the date of such Closing, of the
following conditions, any of which may be waived in whole or in part by the
Company:


(i)Representations and Warranties.  The representations and warranties made by
each Investor in Section 5 shall be true and correct when made, and shall be
true and correct on the date of a Closing with the same force and effect as if
they had been made on and as of the same date.


(ii)Tender of Funds by Investors.  Each Investor shall have delivered to the
Administrative Agent such Investor's Total Amount of Investment.


(iii)Consents and Waivers. The Company shall have obtained all consents or
waivers necessary to execute and perform its obligations under this Subscription
Agreement with respect to the lawful sale and issuance of the Shares on or prior
to the date of a Closing.


4.            Representations and Warranties.  In connection with the
undersigned's subscription, the undersigned hereby represents and warrants as
follows:


(a)(i)The undersigned acknowledges that the undersigned has carefully reviewed
the Company's public filings, including but not limited to (A) the Company's
Annual Report on Form 10-K for the year ended December 31, 2013, filed with the
SEC on March 31, 2014, (B) the Company's Quarterly Report on Form 10-Q for the
three months ended September 30, 2014, filed with the SEC on October 14, 2014,
and (C) the Company's most recent Definitive Proxy Statement on Schedule 14A,
filed with the SEC on November 12, 2014.


(ii)The undersigned has such knowledge and experience in financial and business
matters that he, she or it is capable of evaluating the merits and risks of an
 

--------------------------------------------------------------------------------

EXHIBIT 10.69
 
 investment in the Company and making an informed investment decision with
respect thereto.  The undersigned has obtained sufficient information to
evaluate the merits and risks of the investment and to make such a decision.


(iii)The undersigned is an "Accredited Investor" (as such term is defined in
Rule 501(a) of Regulation D of the Securities Act of 1933, as amended (the
"Securities Act")).


(b)The undersigned has had access to all documents, records and books of the
Company, which the undersigned (or the undersigned's advisor) considers
necessary or appropriate to make an informed decision pertaining to this
investment.  Additionally, the undersigned has been provided the opportunity to
ask questions and receive answers concerning the terms and provisions of the
Series D-1 Preferred Stock and to obtain any additional information which the
Company possesses, or can acquire without unreasonable effort or expense that is
relevant to the undersigned's investment decision.  To the extent the
undersigned has not sought information regarding any particular matter, the
undersigned represents that he, she or it had and has no interest in doing so
and that such matters are not material to the undersigned in connection with
this investment.


(c)The undersigned (i) has adequate means of providing for the undersigned's
current needs and possible personal contingencies and those of the undersigned's
family, if applicable, in the same manner as the undersigned would have been
able to provide prior to making the investment contemplated herein, (ii) has no
need for liquidity in this investment, (iii) is aware of and able to bear the
risks of the investment for an indefinite period of time and (iv) presently,
based on existing conditions, is able to afford a complete loss of such
investment.


(d)The undersigned recognizes that an investment in the Series D-1 Preferred
Stock (the "Securities") involves significant risks and the undersigned may lose
his, her or its entire investment in the Securities.


(e)The undersigned understands that the Securities are "restricted securities"
as that term is defined pursuant to Rule 144 of the Securities Act, and have not
been registered under the Securities Act or under certain state securities laws
in reliance upon exemptions therefrom for nonpublic offerings.  The undersigned
understands that the Securities must be held indefinitely unless the sale
thereof is subsequently registered under the Securities Act and under certain
state securities laws or an exemption or exemptions from such registration are
available.  The undersigned understands that the Company is under no obligation
to register the Securities under the Securities Act or any other applicable
securities law and that the undersigned has no right to require such
registration.


(f)The Securities are being purchased solely for the undersigned's account for
investment and not for the account of any other person and not with a view to or
for distribution, assignment or resale in connection with any distribution
within the meaning of the
 

--------------------------------------------------------------------------------

EXHIBIT 10.69
 
Securities Act, and no other person has a direct or indirect beneficial interest
in such Securities.  The undersigned represents that the undersigned has no
agreement, understanding, commitment or other arrangement with any person and no
present intention to sell, transfer or assign any Securities.


(g)The undersigned agrees not to sell or otherwise transfer the Securities or
the underlying shares of Common Stock unless they are registered under the
Securities Act and under any applicable state securities laws, or an exemption
or exemptions from such registration are available.


(h)Neither the undersigned, nor, to the extent the undersigned has them, any of
the undersigned's shareholders, members, managers, general or limited partners,
directors, affiliates or executive officers (collectively with the undersigned,
the "Subscriber Covered Persons"), are subject to any of the "Bad Actor"
disqualifications described in Rule 506(d)(1)(i) to (viii) under the Securities
Act (a "Disqualification Event"), except for a Disqualification Event covered by
Rule 506(d)(2) or (d)(3).  The undersigned has exercised reasonable care to
determine whether any Subscriber Covered Person is subject to a Disqualification
Event. The purchase of the Securities will not subject the Company to any
Disqualification Event.


(i)The undersigned has all requisite legal capacity and power to enter into this
Subscription Agreement, which constitutes a valid and binding agreement of the
undersigned enforceable against the undersigned in accordance with its terms;
and the person signing this Subscription Agreement on behalf of the undersigned
is empowered and duly authorized to do so.  The undersigned, if a corporation,
partnership, trust or other entity, is authorized and otherwise duly qualified
to purchase and hold the Securities and to enter into this Subscription
Agreement and such entity has not been formed for the specific purpose of
acquiring the Securities in the Company unless all of its equity owners qualify
as accredited individual investors.


(j)All information which the undersigned has provided to the Administrative
Agent and the Company concerning the undersigned, the undersigned's financial
position and knowledge of financial and business matters, or, in the case of a
corporation, partnership, trust or other entity, concerning such knowledge of
the person making the investment decision on behalf of such entity, including
all information contained in this Subscription Agreement, is true, correct and
complete as of the date set forth on the signature page hereof, and if there
should be any adverse change in such information prior to the subscription being
accepted, the undersigned will immediately provide the Company with such
information.


(k)The offering and sale of the Securities to the undersigned were not made
through any advertisement in printed media of general and regular paid
circulation, radio or television or any other form of advertisement, or as part
of a general solicitation.
 

--------------------------------------------------------------------------------

EXHIBIT 10.69
 

(l)The undersigned shall pay all sales, transfer, income, use, and similar taxes
arising out of or in connection with the Securities in accordance with all
applicable laws.


5.            Confidentiality.  The undersigned hereby acknowledges and agrees
that the Term Sheet and the information contained in this Subscription Agreement
may contain material information about the Company that has not been disclosed
to the public generally.  The undersigned understands that it and its
representatives could be subject to fines, penalties and other liabilities under
applicable securities laws if the undersigned or any of its representatives
trades in the Company's securities while in possession of any material,
non-public information concerning the Company.  The undersigned agrees to keep
such information confidential and not to trade, and not to allow any of its
representatives to trade, in the Company's securities until such time as the
undersigned or such representatives are no longer prohibited from so trading
under all applicable securities laws (whether because the Company publicly
disclosed all material information about the Company contained in the Term Sheet
and this Subscription Agreement or otherwise).


6.            Indemnification.  The undersigned agrees to indemnify and hold
harmless the Company and its stockholders, officers, directors, employees,
advisors, attorneys and agents (including the Administrative Agent) (the
"Indemnitees") from and against all liability, damage, losses, costs and
expenses (including reasonable attorneys' fees and court costs) which they may
incur by reason of any breach of the representations and warranties and
agreements made by the undersigned herein or in any document provided by the
undersigned to the Company.


7.            Market Standoff Provision.  The undersigned hereby agrees that, if
so requested in writing by the Company or any managing underwriter (the
"Managing Underwriter") in connection with any registration of the offering by
the Company of any securities of the Company under the Securities Act, the
undersigned shall not sell or otherwise transfer any securities of the Company
during the 180-day period (or such other period as may be requested in writing
by the Managing Underwriter and agreed to in writing by the Company) (the
"Market Standoff Period") following the effective date of a registration
statement of the Company filed under the Securities Act.  The Company may impose
stop-transfer instructions with respect to the Securities subject to the
foregoing restrictions until the end of such Market Standoff Period.


8.            Legend.  The undersigned understands and agrees that the Company
will cause the legend set forth below, or a legend substantially equivalent
thereto, to be placed upon any certificate(s) evidencing ownership of the
Securities (or the securities underlying the Securities), together with any
other legend that may be required by federal or state securities laws:


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND
MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED
UNLESS AND UNTIL REGISTERED UNDER SAID ACT OR, IN THE OPINION OF COUNSEL IN FORM
AND SUBSTANCE SATISFACTORY TO THE ISSUER OF THESE SECURITIES, SUCH OFFER,
 
 

--------------------------------------------------------------------------------

EXHIBIT 10.69
 
 
 SALE OR TRANSFER, PLEDGE OF HYPOTHECATION DOES NOT VIOLATE THE PROVISIONS
THEREOF.


9.            Additional Action.  The undersigned shall, upon the request of the
Administrative Agent or the Company, from time to time, execute and deliver
promptly to the Administrative Agent or the Company all instruments and
documents of further assurances or otherwise, and will do any and all such acts
and things, as may be reasonably required to carry out the obligations of the
undersigned hereunder and to consummate the transactions contemplated hereby.


10.            Miscellaneous.


(a)The undersigned agrees not to transfer or assign this Subscription Agreement,
or any of the undersigned's interest herein, and further agrees that the
transfer or assignment of the Securities acquired pursuant hereto shall be made
only in accordance with all applicable laws.  The covenants, representations and
warranties contained in this Subscription Agreement shall be binding on the
undersigned's heirs, legal representatives, successors and assigns and shall
inure to the benefit of the Company and the Indemnitees and their respective
successors and assigns.


(b)The undersigned agrees that subject to any applicable state law, the
undersigned may not cancel, terminate or revoke this Subscription Agreement or
any agreement of the undersigned made hereunder and that this Subscription
Agreement shall survive the acceptance hereof by the Company as well as the
death or disability of the undersigned and shall be binding upon the
undersigned's heirs, executors, administrators, successors and assigns.


(c)This Subscription Agreement, together with the Exhibit attached hereto,
constitutes the entire agreement among the parties hereto with respect to the
subject matter hereof and may be amended only by a writing executed by all
parties hereto.


(d)This Subscription Agreement shall be enforced, governed and construed in all
respects in accordance with the laws of the State of New York, without regard to
its conflicts of law rules.  Each of the parties hereto hereby irrevocably
consents to the (non-exclusive) jurisdiction of the courts of the State of New
York and of any Federal court located therein in connection with any suit,
action or other proceeding arising out of or relating to this Subscription
Agreement and waives any objection to venue in the State of New York.


(e)Within five (5) days after receipt of a written request from the Company, the
undersigned agrees to provide such information, to execute and deliver such
documents and to take, or forbear from taking, such actions as may be necessary
to comply with any and all laws and ordinances to which the Company is subject.
 

--------------------------------------------------------------------------------

EXHIBIT 10.69
 

(f)For the convenience of the parties, any number of counterparts hereof may be
executed and each such executed counterpart shall be deemed an original, but all
such counterparts together shall constitute one and the same instrument.


(g)This Subscription Agreement may be executed by the undersigned manually or by
electronic signature and transmitted by facsimile, e-mail or electronically to
the Administrative Agent, and if so executed and transmitted this Subscription
Agreement will be for all purposes as effective as if the parties had delivered
an executed original Subscription Agreement.


[Balance of page intentionally left blank]

--------------------------------------------------------------------------------

EXHIBIT 10.69
 
SUBSCRIBER SIGNATURE PAGE


IN WITNESS WHEREOF, the undersigned has duly executed this Subscription
Agreement as of the date first above written.


Total Amount of Investment
 
$  _________________
 
 
Shares of Series D-1 Preferred Stock _______________________
 
 
 
 
Warrant Shares________________________________
 
 
 
 
 
For Individuals:
 
 
 
Print Name Above  _________________________________________
 
 
 
 
Sign Name Above  _________________________________________
 
 
 
Social Security Number  ____________________________
 
For Entities: _____________________________________
 
 
 
Print Name of Entity Above _______________________________________
 
 
 
By:
Name:__________________________________________
Title:
 
 
 
Employer Identification Number
  or Tax ID Number      _______________________________________
 






--------------------------------------------------------------------------------

EXHIBIT 10.69
 

SUBSCRIPTION ACCEPTANCE


IN WITNESS WHEREOF, the undersigned hereby accepts the subscription on behalf of
the Company in accordance with the terms of the foregoing Subscription Agreement
as of the date first above written.




SG PHOENIX LLC, as Administrative Agent






By:
Name:Andrea Goren
Title:Member






Accepted Total Amount of Investment


$




Accepted Shares of Series D-1 Preferred Stock








Accepted Warrant Shares









--------------------------------------------------------------------------------

EXHIBIT 10.69
 
EXHIBIT A


Term Sheet

--------------------------------------------------------------------------------

EXHIBIT 10.69
 

EXHIBIT B


Form of Warrant



